        Case 15-05028          Doc 91      Filed 08/08/19        Entered 08/08/19 15:47:52       Desc Final
                                            Pretrial Order       Page 1 of 2

                                    UNITED STATES BANKRUPTCY COURT
                                       Western District of North Carolina
                                              Statesville Division

                                                Adversary No.: 15−05028




IN THE MATTER OF:
     Diana Houck                                                    Case No.: 11−51513
         Debtor(s)                                                  Chapter: 13

Diana Houck
    Plaintiff(s)

vs.

Substitute Trustee Services, Inc.
    Defendant(s)




               FINAL PRE−TRIAL ORDER AND NOTICE OF TRIAL

Pursuant to Bankruptcy Rule 7016 (which incorporates Fed. R. Civ. P. 16), it is hereby ORDERED that:


      1. The trial of this matter is set for December 3, 2019 at 09:30 AM at Charles R. Jonas Federal Building, 401
         West Trade Street, Courtroom 1−5, Charlotte, NC 28202.


      2. By November 26, 2019 the parties shall do the following:

              a. Supplement disclosures pursuant to Rule 26(a);


              b. Supplement discovery responses;


              c. Number and exchange copies of all anticipated trial exhibits (with respect to exhibits which cannot
                 reasonably be copied, permitting inspection of the exhibit satisfies this requirement);
              d. Identify by name all witnesses anticipated to be called at the trial; and


              e. Exchange a list of issues to be decided at the trial.
          Case 15-05028             Doc 91   Filed 08/08/19     Entered 08/08/19 15:47:52             Desc Final
                                              Pretrial Order    Page 2 of 2
      3. By November 29, 2019 each party shall file with the court the following documents:


                 a. List of witnesses;


                b. List of exhibits; and


                 c. Statement of issues to be decided.




      4. If any party desires to submit a trial brief or other submission of authorities, it must be filed and served on
         opposing parties no later than the deadline set out in paragraph 3 above.


      5. Failure to timely comply with these requirements may subject the offending party to sanctions (which may
         include exclusion of evidence, refusal to consider submissions and entry of adverse judgment on some or all
         issues).



Dated: August 8, 2019                                          BY THE COURT


                                                               Laura T. Beyer
                                                               United States Bankruptcy Judge


Electronically filed and signed (8/8/19)
